UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4032



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MALCOLM JERMAINE CARRY,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (CR-04-167)


Submitted:   September 29, 2006           Decided:   November 6, 2006


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rosemary Godwin, Raleigh, North Carolina, for Appellant. Frank D.
Whitney, United States Attorney, Anne M. Hayes, Jennifer P. May-
Parker, Assistant United States Attorneys, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Malcolm Jermaine Carry pled guilty and was convicted of

conspiracy to commit armed robbery, interference with commerce by

robbery and aiding and abetting, and brandishing and discharging a

firearm during and in relation to a crime of violence and aiding

and       abetting,   in     violation   of   18     U.S.C.    §§     2,   371,

924(c)(1)(A)(iii), 1951 (2000).          The court sentenced Carry to the

statutory maximum of 60 months on count one, a concurrent 188-month

term on count 2, a consecutive statutory maximum 120-month term on

count 3, and a 180-month statutory maximum term on count 6, to run

concurrently with the sentences on counts 1 and 2.*                 Thus, Carry

received a total of 308 months’ imprisonment.

              On   appeal,   Carry   argues   that   because   his     retained

attorney did not appear in federal court and his appointed attorney

advised him not to plead guilty pursuant to a plea agreement, his

ability to obtain a lower sentence was compromised.                 A claim of

ineffective assistance of counsel must be brought in a collateral

proceeding under 28 U.S.C. § 2255 (2000), unless it conclusively

appears from the face of the record that counsel was ineffective.

United States v. Baldovinos, 434 F.3d 233, 239 (4th Cir.), cert.

denied, 126 S. Ct. 1407 (2006); United States v. DeFusco, 949 F.2d

114, 120-21 (4th Cir. 1991).             After thoroughly reviewing the


      *
      The guidelines ranges for counts 1, 3, and 6 were greater
than the statutory maximum terms, so the court imposed the
statutory maximums pursuant to USSG § 5G1.1.

                                     - 2 -
record, we conclude the record in this case does not conclusively

demonstrate   that   Carry’s   counsel   was   ineffective.   Carry’s

allegations are not a substitute for a more extensive examination

under 28 U.S.C. § 2255 (2000).    See United States v. Mandello, 426

U.S. 1021 (4th Cir. 1970).

          Carry also argues that his sentence is unreasonable

because the court applied the sentencing guidelines as mandatory.

In United States v. Booker, 543 U.S. 220 (2005), the Supreme Court

excised the portions of the Sentencing Reform Act that made the

guidelines mandatory, and the Court made clear that the guidelines

were to be applied in an advisory manner.         Carry was sentenced

eleven months after the Booker decision, and there is nothing in

the record to suggest the court did not apply the guidelines as

advisory, as directed by Booker.     To the extent Carry alleges the

district court failed to properly consider the 18 U.S.C. § 3553(a)

(West 2000 & Supp. 2006) factors, this sentencing      argument fails.

Although the court did not specifically reference § 3553(a), its

explanation of why it sentenced Carry at the low end of the

advisory guidelines range reflects that it considered some of the

§ 3553(a) factors.    See United States v. Moreland, 437 F.3d 424,

432 (4th Cir.) (noting that a court need not discuss each § 3553(a)

factor “in checklist fashion”), cert. denied, 126 S. Ct. 2054

(2006).




                                 - 3 -
           Accordingly, we affirm the judgment of the district

court.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 4 -